Citation Nr: 1702824	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  14-18 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected VA burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from September 1948 to October 1952.  He died on January [redacted], 2010.  The Appellant in this case is the Veteran's surviving spouse, and it is shown that she bore the expense of his burial.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to VA burial allowance.  The Appellant filed a Notice of Disagreement with that determination in July 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after conducting a review of the record, further development is required prior to adjudicating the Appellant's claim.

Preliminarily, the Board notes that effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which included burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  See 79 Fed. Reg. 32,653-62 (June 6, 2014).  Specifically, VA removed the regulations from 38 C.F.R. §§ 3.1600 through 3.1612 and replaced them with 38 C.F.R. §§ 3.1700 through 3.1713.  Id.  This final rule is applicable to claims for burial benefits pending on or after July 7, 2014, and thus applies to this claim.  The Board may consider the amended regulations in the first instance without remand to the AOJ.  See 38 C.F.R. § 19.9(d)(2) (2016) (providing that a remand or referral to the AOJ is not necessary for the purpose of considering law not already considered by the AOJ, including, but not limited to, statutes, regulations, and court decisions).  

A burial allowance is payable under certain circumstances to cover expenses of the burial or cremation, funeral, and transportation of the deceased veteran's body to the place of burial.  See 38 U.S.C.A. §§ 2302, 2303, 2307 (West 2014); 38 C.F.R. § 3.1700 (2016).

If a Veteran's death is not service-connected, payment may still be made toward the Veteran's funeral and burial expenses, including transportation, subject to the following conditions: (1) at the time of death, the Veteran was in receipt of pension or compensation (or but for the receipt of military retired pay would have been in receipt of such); or (2) the Veteran had an original or reopened claim pending for either pension or compensation at the time of death and there was on the date of death sufficient evidence in the claims file to have supported an award, or a claim for which a person would be eligible to substitute for the deceased Veteran under 38 U.S.C.A. § 5121A and that claim, once processed to completion by the substitute, results in the grant of pension or disability compensation effective before the date of death.  See 38 C.F.R. §§ 3.1705 ("Burial Allowance Based on Nonservice-Connected Death").  

At the time of his death, the Veteran had claims pending for nonservice-connected pension benefits / special monthly pension, as well as entitlement to service connection for a bilateral hearing loss disability and tinnitus.  

The record indicates that the Appellant's representative filed a VA Form 21-4138 in February 2010, approximately one month after the Veteran died, requesting to be granted substitute status for his claims.  In the present case, the AOJ has not made a determination as to the Appellant's actual eligibility to substitute in the appeal.  Rather, in a December 2010 letter, the AOJ informed the Appellant that her claim for "accrued benefits" was denied.  Making a substitution determination is to accord the Appellant due process, as the grant of substitute status would permit the Appellant to submit additional evidence into the record in support of the pending claims.  By contrast, review of the claim for accrued benefits purposes would be limited to the record as it stood at the time of the Veteran's death.

As stated above, a substitution determination is directly pertinent to the Appellant's claim for burial benefits.  Given that the AOJ has not made a formal substitution determination, a remand for one is the appropriate remedy.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Adjudicate the issue of substitution in the first instance and determine if substitution of the Appellant for the Veteran in his pending claims is proper.  

If the request for substitution is denied, the Appellant should be advised that a timely Notice of Disagreement must be submitted to initiate an appeal to the Board as to the AOJ's substitution determination.  38 C.F.R. § 20.302(a) (2016).

2.  If the Appellant's request for substitution is denied, the AOJ should readjudicate the Veteran's pending claims for accrued benefits purposes only, considering the evidence in the claims file as it stood at the time of the Veteran's death, to include any newly-associated VA treatment records which are considered to have been constructively of record at that time.

3.  If the Appellant's request for substitution is granted, the AOJ should provide adequate notice to the Appellant, and conduct any additional development deemed necessary.  

The AOJ should then readjudicate the claims pending at the time of the Veteran's death with the Appellant substituted as the claimant.

4.  If the Appellant's claim for burial benefits is not granted in full, the Appellant and her representative should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.  Thereafter, the claims folder should be returned to the Board for appellate review, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




